NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-35867

                Plaintiff-Appellee,             D.C. Nos. 6:16-cv-01218-MC
                                                          6:98-cr-60099-MC-1
 v.

SCOTT MICHAEL PATRICK,                          MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Federal prisoner Scott Michael Patrick appeals from the district court’s order

denying his 28 U.S.C. § 2255 motion to vacate his sentence. We have jurisdiction

under 28 U.S.C. § 2253. We review de novo, see United States v. Reves, 774 F.3d

562, 564 (9th Cir. 2014), and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Patrick contends that the district court improperly denied his section 2255

motion as untimely. He asserts that his section 2255 motion is timely because he

filed it within one year of Johnson v. United States, 135 S. Ct. 2551 (2015), a

decision which he contends applies to the mandatory career offender Sentencing

Guidelines provision, U.S.S.G. § 4B1.2, under which he was sentenced. This

argument is foreclosed because “Johnson did not recognize a new right applicable

to the mandatory Sentencing Guidelines on collateral review.” United States v.

Blackstone, 903 F.3d 1020, 1028 (9th Cir. 2018), cert. denied, 139 S. Ct. 2762

(2019). Contrary to Patrick’s argument, our decision in Blackstone is not “clearly

irreconcilable” with United States v. Davis, 139 S. Ct. 2319 (2019). See Miller v.

Gammie, 335 F.3d 889, 900 (9th Cir. 2003) (en banc). Accordingly, the district

court properly concluded that section 2255(f)(3) does not apply and Patrick’s

motion is untimely. See 28 U.S.C. § 2255(f)(1).

      In light of this disposition, we do not reach the parties’ remaining

arguments.

      The government’s motion for summary affirmance is denied as moot.

      AFFIRMED.




                                          2                                   17-35867